Case: 22-50168       Document: 00516543887           Page: 1      Date Filed: 11/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 22-50168
                                  Summary Calendar                                FILED
                                                                          November 14, 2022
                                                                             Lyle W. Cayce
   United States of America,                                                      Clerk

                                                                  Plaintiff—Appellee,

                                          versus

   Pascual Agustin-Basilio,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 4:21-CR-882-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Pascual Agustin-Basilio appeals his conviction and sentence for illegal
   reentry after removal in violation of 8 U.S.C. § 1326(a) and (b)(1). He con-
   tends that the recidivism enhancement in § 1326(b) is unconstitutional
   because it permits a sentence above the otherwise-applicable statutory maxi-


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50168       Document: 00516543887         Page: 2   Date Filed: 11/14/2022




                                    No. 22-50168


   mum in § 1326(a), based on facts that are neither alleged in the indictment
   nor found by a jury beyond a reasonable doubt. Agustin-Basilio acknowledges
   that his argument is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224 (1998), but he seeks to preserve it for possible Supreme Court
   review.    Accordingly, he has filed an unopposed motion for summary
   disposition.
            Subsequent decisions such as Alleyne v. United States, 570 U.S. 99
   (2013), and Apprendi v. New Jersey, 530 U.S. 466 (2000), did not overrule
   Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553–54 (5th Cir.
   2019). Agustin-Basilio therefore is correct that his theory is foreclosed.
   Because his position “is clearly right as a matter of law so that there can be
   no substantial question as to the outcome of the case,” summary disposition
   is proper. Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
   1969).
            Accordingly, the motion for summary disposition is GRANTED,
   and the judgment is AFFIRMED.




                                         2